TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00335-CV




                                  In re Carroll Glenn Scott




                       ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              The motion for leave to file petition for writ of mandamus is dismissed. The petition

for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Filed: June 29, 2007